Citation Nr: 0113630
Decision Date: 05/15/01	Archive Date: 07/18/01

DOCKET NO. 00-02 099A              DATE MAY 15, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of service connection for a low back strain.

2. Entitlement to service connection for a skin disorder.

3. Entitlement to service connection for peripheral neuropathy.

4. Entitlement to an increased (compensable) rating for bursitis of
the feet, ankles, and hands. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Neil T. Werner, Counsel 

INTRODUCTION

The veteran served on active duty from March 1967 to March 1970 and
from March 1971 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board)
following a December 1998 decision of the Waco, Texas, Regional
Office (RO) of the Department of Veterans Affairs (VA) which denied
the veteran's application to reopen a claim of service connection
for a low back strain, claims of service connection for a skin
disorder and peripheral neuropathy, and a claim for a compensable
rating for bursitis of the feet, ankles, and hands.

As suggested above, this was not the first time that the veteran's
claim of service connection for a low back strain was considered by
VA. Specifically, in February 1989, service connection was denied
for a low back strain and that decision became final. See 38 C.F.R.
19.192 (1989). Whether a previously denied claim should be reopened
is a jurisdictional matter that must be addressed before the Board
may consider the underlying claim. See Barnett v. Brown, 83 F.3d
1380 (Fed. Cir. 1996). Therefore, regardless of the RO's action,
the Board must initially address the question of whether "new and
material" evidence has been presented sufficient to reopen the
claim of service connection for a low back strain. 38 U.S.C.A. 5108
(West 1991); 38 C.F.R. 3.156(a) (2000).

- 2 -

The issues of service connection for a skin disorder and peripheral
neuropathy as well as a compensable rating for the veteran's
service-connected bursitis of the feet, ankles, and hands will be
addressed in the remand that follows this decision.

FINDINGS OF FACT

1. in February 1989, a claim of service connection for a low back
strain was denied by the RO, and the veteran did not submit a
notice of disagreement, within one year of the notice of that
decision.

2. Evidence received since the February 1989 RO denial is
cumulative of that previously of record.

CONCLUSION OF LAW

New and material evidence has not been submitted sufficient to
reopen a claim of service connection for a low back strain. 38
U.S.C.A. 1110, 1131, 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R.
3.156, 3.303 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he injured his low back playing football
while in military service and that he has continued to have
problems with his back since that time. However, the Board notes
that the veteran's current claim of service connection for a low
back strain is not his first such claim. As noted above, the RO
denied a claim of service connection for a low back strain in
February 1989. Specifically, the RO found that, while service
medical records showed complaints and/or treatment for low back
pain, diagnosed as a strain, there was no medical evidence of a low
back disability in the post-service record.

3 -

As a result of the previous denial, the veteran's current claim of
service connection may now be considered only if new and material
evidence has been submitted since the time of the prior final
decision. 38 U.S.C.A. 5108, 7105 (West 1991); 38 C.F.R. 3.156,
20.1103 (2000); Hodge v. West, 155 F.3d 1356, (Fed.Cir. 1998);
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. West,
12 Vet. App. 203 (1999) (en banc); Manio v. Derwinski, 1 Vet. App.
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). For the
purpose of determining whether new and material evidence has been
submitted, the credibility of the evidence is to be presumed.
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New and material evidence" is defined by regulation as follows:

New and material evidence means evidence not previously submitted
to agency decision makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim.

38 C.F.R. 3.156(a) (2000).

Evidence available in February 1989 included service medical
records. The service medical records showed the veteran's
complaints and/or treatment for low back pain on two occasions. See
service medical records dated in July 1971 and June 1976; Also see
lumbar spine x-ray dated in February 1988 (within normal limits
except for atherosclerosis). On the first occasion, in July 1971,
the veteran reported he twisted his back playing football and was
diagnosed with a strain. Thereafter, in June 1976, the veteran once
again complained of low back pain and was diagnosed with a sprain.
Service medical records, including periodic examinations in March
1971, April 1973, May 1977, November 1978, June 1986, and August
1987 as well as a separation examination in September 1988, were
otherwise negative for complaints, diagnoses, or treatment for a
low back problem.

4 -

The record at the time of the February 1989 RO decision also
included a December 1988 VA examination report. At that time, the
veteran reported that he had a twenty-year history of low back
pain. Next, the veteran reported that, over the years, the pain had
"gradually subsided and gives him no difficulty at the present
time." Examination of the low back was normal. Specifically, there
were no low back abnormalities, the pelvis was level, and he had
neither abnormal lateral spinal curvature or muscle spasm. Range of
motion studies disclosed normal lateral bending and, with forward
bending, the veteran could touch his toes without difficulty. The
veteran could heel and toe walk, as well as deep knee bend, without
difficulty. X-rays of his lumbosacral spine disclosed no
abnormalities. The diagnosis was "[h]istory of low back pain and
coccygeal pain some 20 years ago which has disappeared in the
intervening years and gives him no difficulty at the present time."

Evidence received since the February 1989 RO denial consists of
copies of service medical records, a partial copy of the veteran's
service personnel records, private and VA treatment records, dated
from January 1992 to February 1999, testimony at February 1997,
December 1999, and June 2000 personal hearings, and written
statements from the veteran.

Initially, the Board notes that the service personnel records, as
well as the testimony at the February 1997 personal hearing,
provide evidence that is not relevant to the current issue on
appeal. Similarly, while voluminous VA and private treatment
records appear in the post- 1989 record, these records were
negative for complaints, diagnoses, and/or treatment for any low
back problem. Next, the Board notes that the additional service
medical records filed by the veteran are duplicative of evidence
that was of record at the time of the 1989 RO decision.
Accordingly, the above evidence is not new evidence within the
context of 38 C.F.R. 3.156.

Next, the Board notes that the veteran, at the December 1999 and
June 2000 personal hearings, testified that he first started to
have low back pain in the early 1970's after he injured his back
and hip playing football at Fort Hood. At that time he was told he
tore a few muscle and tendons, given a back brace, and placed on

- 5 -

light duty for forty-five days. Following the initial injury and
the recuperation, the veteran reported that he continued to have
low back pain and still had low back pain today. This history was
essentially reported during the December 1988 VA examination. As
such it is not new.

Next, the veteran testified that his first post-service treatment
for low back pain was at the Dallas VA medical center (VAMC) in
either 1988 or 1989. At that time, he was treated with muscle
relaxants and diagnosed with a low back strain. Ordinarily such
testimony is presumed credible. Justus, supra. However, the RO
requested the veteran's treatment records from the Dallas VAMC.
These show no treatment prior to 1992, and no treatment for a back
disability. The presumption of credibility is rebutted where the
evidentiary assertions are inherently incredible or beyond the
competence of the person making the assertion. Samuels v. West, 11
Vet. App. 433, 435 (1998).

The veteran's testimony as to the diagnosis of a post-service back
disability is inconsistent with the record, and therefore
inherently incredible. Moreover, the veteran's statement of what
treatment and diagnoses he received constitutes medical hearsay and
would not of itself be competent medical evidence because "filtered
as it was through a layman's sensibilities, is simply too
attenuated and inherently unreliable to constitute 'medical'
evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Further, even if the veteran had received treatment for back strain
shortly after service, this fact would be of little, if any,
probative value in showing a current back disability. Thus the
evidence would not be material.

The veteran also testified that he had to sleep propped up on
pillows because of low back pain. However, the veteran had reported
that he was making adjustments for back pain at the time of the
RO's April 1989 decision. This testimony is, accordingly,
cumulative. Lastly, the veteran testified that, currently, he did
not receive treatment for any low back problems. This testimony is
not probative, because it does not tend to support any of the
elements of the claim.

6 -

Lastly, the Board recognizes that, on November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). The new law
applies to all claims filed on or after the date of the law's
enactment, as well as to claims filed before the date of the law's
enactment, and not yet finally adjudicated as of that date. See
Veterans Claims, Assistance Act of 2000, Pub. L. No. 106-475, 7,
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000
(Nov. 27, 2000).

The act contains a number of sections, including a section that
reviles and expands the duty to assist currently found in 38
U.S.C.A. 5107(a) and that is to be codified at 38 U.S.C. 5103A
under the heading "Duty to assist claimants." Subsection (f) of new
5103A provides that "[n]othing in this section shall be construed
to require the Secretary to reopen a claim that has been disallowed
except when new and material evidence is presented or secured, as
described in section 5108 of this title [38 U.S.C.A. 5108]."
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 3(a),
114 Stat. 2096, 2098 (emphasis added).

Section 3(a) of Pub. L. No. 106-475 also contains other sections,
which are to be codified at 38 U.S.C. 5102 and 5103, that do not
appear to fall within the ambit of new 5103A(f). Subsection (b) of
new 5102 provides:

If a claimant's application for a benefit under the laws
administered by the Secretary is incomplete, the Secretary shall
notify the claimant and the claimant's representative, if any, of
the information necessary to complete the application.

New section 5103, "Notice to claimants of required information and
evidence," provides in pertinent part as follows:

(a) Upon receipt of a complete or substantially complete
application, the Secretary shall notify the claimant and the
claimant's representative, if any, of any information, and any
medical or lay evidence, not previously

- 7 -

provided to the Secretary that is necessary to substantiate the
claim. As part of that notice, the Secretary shall indicate which
portion of that information and evidence, if any, is to be provided
by the claimant and which portion, if any, the Secretary, in
accordance with section 5103A of this title and any other
applicable provisions of law, will attempt to obtain on behalf of
the claimant. (Emphasis added.)

It is not wholly clear what Congress intended with respect to the
VCAA and applications to reopen. It would seem clear that the new
duty to assist provisions do not apply until new and material
evidence is submitted to reopen a previously and finally denied
claim. This seems all the more the case when it is considered that
the issue of new and material evidence is jurisdictional for the
Board. See Barnett, supra.

On the other hand, the new law seems to suggest that some limited
duties devolve on VA even in the context of an application to
reopen, since the language of the new 5103A(f) seems to apply only
to the new "duty to assist" section itself. "[W]here Congress
includes particular language in one section of a statute but omit;
it in another section of the same Act, it is generally presumed
that Congress acts intentionally and purposely in the disparate
inclusion or exclusion." Brown v. Gardner, 513 U.S. 115, 115 S. Ct.
552, 556 (1994), quoting Russello v. United States, 464 U.S. 16, 23
(1983) (internal quotation marks omitted).

A statute must be construed, if at all possible, to give effect and
meaning to all its terms and to avoid rendering any portions
meaningless or superfluous. Splane v. West, 216 F.3d 1058, 1068-69
(Fed. Cir. 2000). For that reason, the fact that the term
"claimant" is broadly defined in new 38 U.S.C. 5100 to seemingly
include those filing applications to reopen does not change the
conclusion herein that the duty to assist provisions of new 5103A
do not apply to applications to reopen. If the duty-to-assist
provisions of new 5103A were held to apply even to such
applications, the prohibition set forth in new 5103A(f) would be
superfluous. Since the provision restates existing law with respect
to applications to reopen,

- 8 -

there would be no need to include the provision in the new law
unless Congress intended to apply it to the new 5103A duty-to-
assist provisions.

The Veterans Benefits Administration has interpreted the new law as
imposing the notice, but not duty to assist, provisions of the new
law when a claimant seeks to reopen a previously denied claim. VBA
Fast Letter 01-02 (January 9, 2001). In these circumstances, it is
the Board's conclusion that the new law does not preclude the Board
from proceeding to an adjudication of the veteran's claim to
reopen. This is so because the requirements of the new law have
been satisfied. By the RO decision, the statement of the case, and
the supplemental statement of the case furnished to the veteran,
the RO has notified him of the information and evidence necessary
to substantiate his claim. Moreover, there is no indication that
his application for benefits is incomplete. The veteran did report
VA treatment shortly after service. Where a veteran reports the
existence of records that could be new and material, his
application is considered incomplete and VA would have a duty to
notify him to obtain those records (or in the case of VA records to
seek those records on its own). Graves v. Brown, 8 Vet. App. 522,
524 (1995). However, VA complied with this obligation by seeking
those records. Therefore, the Board finds that the RO complied with
the notice requirements of the new law, but that new and material
evidence has not been received to reopen the claim for service
connection for low back strain.

ORDER

The application to reopen a claim of service connection for a low
back strain is denied.

REMAND

Turning to the issues of service connection for a skin disorder and
Peripheral neuropathy as well as the claim for a compensable rating
for bursitis of the feet, ankles, and hands, the Board notes that,
as reported above, on November 9, 2000,

9 -

the President signed into law the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among other
things, this law eliminated the concept of a well-grounded claim,
redefined the obligations of VA with respect to the duty to assist,
and superceded the decision of the United States Court of Appeal
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom; Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA could
not assist in the development of a claim that was not well
grounded. This change in the law is now applicable to all claims
filed on or after the date of enactment of the Veterans Claims
Assistance Act of 2000, or filed before the date of enactment and
not yet final as of that date. Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet.
App. Feb. 22, 2001).

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand of the remaining issues on
appeal is required for compliance with the notice and duty to
assist provisions contained in the new law. See Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096,
2096-99 (2000) (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107). The change requires that notice be provided to a
claimant as to what is required for a claim to be successful, and
may require multiple notices during the pendency of the
adjudication process. See Holliday v. Principi, No. 99-1788, slip
op. at 12-13 (U.S. Vet. App. Feb. 22, 2001).

The new law requires that VA provide a claimant with an examination
when there is competent evidence of current disability or symptoms
of a current disability, lay or medical evidence that the
disability may be related to service, and the record is
insufficient to decide the claim. The record contains conflicting
opinions as to whether the veteran has a current diagnosis of
peripheral neuropathy. See VA treatment records dated in September
1996 and January 1997 and June 1998 letter from Nilo B. Cater, M.D.
(diagnosed peripheral neuropathy); But see September 1998 VA
examination and electromyography (EMG) report (peripheral
neuropathy not found). Similarly, as to the claim for a skin
disorder, the record shows complaints and/or treatment of a skin
lesion in January 1992 and an itchy rash in

- 10-

March 1995, as well as the veteran being given prescription shampoo
and topical creams as recently as April 1998. See VA treatment
records dated in January 1992, March 1995, and April 1998; VA
prescription labels expiring in April 1999. However, while earlier
treatment records diagnosed a skin lesion and noted that fungus had
to be ruled out, the record does not contain a contemporaneous
diagnosis of a specific disease process causing the above skin
problems. In addition, the veteran testified that VA medical
personnel had speculated that there was some connection between his
service-connected bursitis and current neurological problems.
Lastly, the Board notes that the record does not contain a medical
statement as to the origins or etiology of either of the claimed
disabilities, although the veteran has essentially reported a
continuity of symptomatology since service.

In light of the evidence described above, and because the change in
the law has eliminated the need for the claimant to file a well-
grounded claim, the Board finds that the duty to assist now
requires, among other things, that the veteran be scheduled for VA
examinations so that medical opinion evidence can be obtained to
determine if the veteran has any current disability and, if so,
whether any disability is directly related to military service, the
alleged exposed to herbicide while serving in the Republic of
Vietnam, or an already service connected disability.

As to the claim for a compensable rating for bursitis of the feet,
ankles, and hands, on remand, the new law requires that the veteran
be scheduled for another examination. Historically, the veteran's
bursitis of the feet, ankles, and hands, was rated as non-
compensably disabling under 38 C.F.R. 4.71a, Diagnostic Code 5019
(bursitis). See RO decision dated in February 1989. Because the
manner in which the veteran's disability has been rated
contemplates problems with motion, consideration must be given to
the degree of any functional loss caused by pain such as has been
repeatedly complained of by the veteran. See 38 C.F.R. 4.71a
(2000); DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of
musculoskeletal disorders rated on the basis of limitation of
motion require consideration of functional losses due to pain,
etc.).

Next, the Board notes that the record reflects that the veteran's
service connected bursitis has been characterized as including a
number of different joints. In the case of Esteban v. Brown, 6 Vet.
App. 259, 261 (1994), the Court provided direction in rating such
disabilities. It said that while evaluation of the "same
disability" or the "same manifestation" under various diagnoses is
to be avoided, it was possible for a veteran to have "separate and
distinct manifestations" from the same injury, permitting different
disability ratings. The critical element is that none of the
symptomatology for any of the conditions is duplicative or
overlapping with the symptomatology of the other conditions.
Therefore on remand considerations identified in 38 C.F.R. 4.45,
4.59 (2000), as well as the case of Esteban v Brown, 6 Vet. App.
259 (1994) and 38 C.F.R. 4.71a, Diagnostic Code 5003, should be
addressed.

As to all the remaining issues on appeals, the Board notes that the
veteran, though personal hearing testimony and written statements
to the RO, reported that he had received treatment at the Dallas
and Fort Worth VA medical centers (VAMCs). At personal hearings,
the veteran testified that he would undergo, or had undergone, a
neurological examination at the Dallas VAMC in December 1999.
Moreover, Dr. Cater, in his June 1998 letter, reported that the
veteran had been receiving regular care at a VA Lipid Clinic.
However, while the record shows that the RO obtained many of the
records on file with the Dallas and Fort Worth VAMC's, post-1998
treatment records, including the December 1999 neurological
examination, do not appear in the claims file. Therefore, on
remand, the RO must obtain and associate with the record all post-
1998 medical records from the above named locations.

These issues are REMANDED to the RO for the following actions:

1. The veteran should be allowed to supplement the record on
appeal. The RO should review the claims folder and ensure that all
notification and development required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in

- 12 -

sections 3 and 4 of the Act (to be codified as amended, at 38
U.S.C. 5102, 5103, 5103A, and 5107) are fully satisfied. Such
development should include, but is not limited to, obtaining and
associating with the record all post-1998 records on file with the
Dallas and Fort Worth VAMC's. Such request should include a
specific request for a copy of the December 1999 neurological
examination and any other records held separately by the Lipid
Clinic and by Dr. Cater. The RO should also obtain and associate
with the record all records kept by any other physician or hospital
identified by the veteran. In the event any attempts to secure
information are unsuccessful, such efforts should be fully
documented, and the veteran should be notified in accordance with
the Veterans Claims Assistance Act of 2000.

2. As to the claims of service connection for peripheral neuropathy
and a skin disorder, the RO should arrange for an appropriate
examination to ascertain whether any current peripheral neuropathy
or skin disorder is related to disease or injury in service.

a. As to all current disease processes identified, the examiner(s)
should elicit from the veteran a detailed history regarding the
onset and progression of relevant symptoms.

b. The examiner(s) should give opinions as to the medical
probability that any current disability is attributable to military
service, is attributable to alleged exposed to herbicide while
serving in the Republic of Vietnam, or is caused or made worse by
an already service connected disability.

- 13 -

c. If it is determined that there is no current disability, no
relationship to military service, no relations to alleged exposed
to herbicide while serving in the Republic of Vietnam, or no
relationship to an already service connected disability, the
examiner(s) should expressly say so and provide reasons for such
opinions.

3. As to the claim for a compensable rating for bursitis of the
feet, ankles, and hands, the RO should arrange to have the veteran
examined by an orthopedist for the purpose of assessing the
severity of his service- connected disability. The examiner should
review the claimsfile and examine the veteran. The examiner should
identify each functional debility legitimately experienced by the
veteran due to service-connected bursitis of the feet, ankles, and
hands. As to the feet. ankles, and hands, the examiner should
conduct complete range of motion studies. Specifically, the
examiner should conduct evaluations of the veteran's feet, ankles,
and hands that take into account all functional impairments such as
pain on use, weakness, fatigability, abnormal movement, etc. See 38
C.F.R. 4.40, 4.45, 4.71a (2000); DeLuca, supra. The examiner should
determine whether the bursitis is manifested by weakened movement,
excess fatigability, or incoordination. Such inquiry should not be
limited to muscles or nerves. These determinations should, if
feasible, be expressed in terms of the degree of additional range-
of-motion loss due to any weakened movement, excess fatigability,
or incoordination.

a. As to the veteran's feet, the examiner should give an opinion as
to whether the disability may

14 -

fairly be characterized as moderate, moderately severe, or serve
impairment. See Diagnostic Code 5284. If adverse symptomatologies
are not fairly characterized as moderate, moderately severe, or
serve impairment, the examiner should affirmatively say so.

b. As to the veteran's ankles, the examiner should note whether
there is moderate or marked limitation of motion. See Diagnostic
Code 5271.

c. As to the veteran's hands, the examiner should give an opinion
as to whether the disability may fairly be characterized as causing
ankylosis of any of the fingers, or prevents any finger from
touching the transverse fold of the palm. See Diagnostic Codes 5216
to 5219.

4. The RO should ensure that the examinations satisfy the
instructions set out above. After all notice requirements have been
satisfied, and the duty to assist has been fulfilled, the RO should
take adjudicatory action on the claims here at issue. As to the
claims for increased ratings, such adjudication should include
consideration of 38 C.F.R. 4.40, 4.45, 4.71a, Diagnostic Codes 5003
and 5019, as well as DeLuca, supra, and Esteban, supra. If any
benefit sought is denied, a supplemental statement of the case
(SSOC) should be issued.

After the veteran and his representative have been given an
opportunity to respond to the SSOC, the claims folder should be
returned to this Board for further appellate review. No action is
required by the veteran until he receives further notice, but he
may furnish additional evidence and argument while the case is in
remand status.

- 15 -

Kutscherousky v. West, 12 Vet. App. 369 (1999). The veteran is
advised that the examinations requested in this remand is deemed
necessary to evaluate his claims and that his failure, without good
cause, to report for scheduled examinations could result in the
denial of his claim. 38 C.F.R. 3.655 (2000).

These claims must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No, 103-446, 302 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Mark D. Hindin 
Member, Board of Veterans' Appeals

16 -



